Citation Nr: 0625285	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  97-23 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Rose E. Joshua, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 17, 1951, to 
November 29, 1951.  

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2005.  In its January 2005 decision, the 
Board reopened the veteran's claim of service connection for 
a left leg disability and remanded the matter to the RO for 
further evidentiary development.  In January 2006, the Board 
requested additional evidentiary development, namely it 
requested that an independent medical expert (IME) review the 
case to provide an opinion on an unresolved and complex 
medical matter in the case.  In April 2006, the Board 
received the requested IME opinion and provided a copy of the 
opinion to the veteran and his representative.  The 
representative has requested that the case be decided without 
further development.  Accordingly, the Board may now proceed 
with appellate review.


FINDINGS OF FACT

1.  Prior to service, the veteran had left leg injuries, to 
include severe compound fractures to his left tibia and 
fibula, which were treated surgically.

2.  On entrance examinations, residual scarring and a fascial 
defect of the anterior aspect of the left leg were noted.

3.  The veteran's preexisting left leg disability was 
permanently increased in severity beyond normal progression 
during service.


CONCLUSION OF LAW

A preexisting left leg disability was aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law affecting the 
procedural development of VA claims with the enactment of the 
Veteran Claims Assistance Act (VCAA) in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA 
and its implementing regulations eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and include enhanced duties to 
notify a claimant for VA benefits.  The Board need not 
undertake a thorough analysis as to whether the VCAA has been 
complied with in this appeal given the grant of service 
connection, which will be discussed below.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As pertinent to the facts in this case, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).

The first question that the Board must address is whether the 
veteran had a left leg disability prior to entering service in 
July 1951.  

The veteran underwent two pre-induction examinations, in March 
and July 1951.  In March 1951, he reported a history of having 
fractured his left leg in 1933 and having undergone left leg 
surgery to set his bones straight.  It was also noted he had a 
well-healed surgical scar from an open reduction of a fracture in 
1949.  On objective evaluation, the scar was described as 6 
inches in length and located at the anterior aspect of the lower 
third of the left leg.  The examiner also noted that the veteran 
had a fascial defect, which was 1 inch in diameter and located at 
the anterior aspect of the middle third of the left leg.  

On pre-induction examination in July 1951, it was noted that the 
veteran's lower extremities were abnormal.  The examiner 
essentially described the same abnormalities, as noted above; 
however, the left leg scar was listed as 8 inches in length.  X-
rays were noted as revealing well-healed fractures of both bones 
of the left leg. 
      
The RO has consistently concluded that the veteran entered 
military service with a preexisting left leg disability.  The 
Board agrees.  Prior to service, the veteran sustained 
multiple left leg injuries to include severe compound 
fractures of the left leg (tibia and fibula) and underwent 
surgical treatment consisting of an open reduction.  At the 
time of his preinduction examinations in March and July 1951, 
residual left leg disability including scarring and a fascial 
defect were noted. 

Now, the question becomes whether military service 
permanently aggravated the veteran's preexisting left leg 
disability, beyond the normal progression of the condition.  
The Board finds that service did indeed permanently aggravate 
the veteran's preexisting left leg disability. 

A review of the record shows that shortly after the veteran 
entered service, he began complaining of numerous left leg 
problems.  Some records state that he reinjured his left leg 
during basic training when someone fell on him or he was 
stepped on.  He received extensive examination and treatment 
for left leg complaints including pain, swelling, and a 
"pins and needle sensation."  Diminished muscle mass, 
discoloration, and neurological problems of the left leg were 
among the objective findings.  He was variously diagnosed as 
having osteomyelitis of the left tibia, periostitis of the 
left leg, and reflex sympathetic dystrophy; and he was placed 
on limited duty.  In October 1951, he underwent a medical 
board examination, following which it was concluded that he 
did not meet the standards for enlistment or induction as a 
result of preexisting chronic periostitis of the left tibia.  
He was discharged in November 1951.  

There are several opinions on file that directly address the 
etiology of the veteran's current left leg problems, to 
include whether his preexisting left leg disability was 
permanently aggravated by service beyond the normal 
progression of the condition. 

The evidence against the veteran's service connection claim 
includes opinions rendered at an October 1951 medical board 
examination and a March 2005 VA examination.  Both of the 
aforementioned opinions are to the effect that the veteran's 
military service did not permanently aggravate his preservice 
left leg condition and did not cause a chronic increase in 
disability.  The March 2005 VA opinion (which was based on a 
review of the veteran's medical records) reflects that while the 
veteran experienced an acute exacerbation of his left leg 
condition while in basic training, his long-term disability was 
not worsened by this in-service exacerbation.  The veteran's 
inservice left leg symptoms were described as reflective of the 
natural progress of the pre-service disability.	

The evidence in support of the veteran's service connection 
claim includes opinions from a private orthopedic surgeon, 
S.S.H., M.D., and an IME.  Dr. S.S.H. concluded that the 
veteran's military service aggravated his preexisting left 
leg injury.  It was explained that the veteran sustained a 
left leg injury during basic training when he was stepped on, 
and that such was ultimately responsible for his discharge 
from service based on physical disability.  Dr. S.S.H. 
supported his conclusion regarding inservice aggravation by 
specifically citing to the veteran's service medical records. 

Similarly, in a March 2006 opinion, the IME (a professor and 
chairman of orthopaedic surgery at a major medical school) 
concluded after review of the veteran's claims folder that 
the veteran's preexisting left leg disability permanently 
increased in severity during service beyond the normal 
progression of the condition.  The physician explained that 
the veteran's preservice left leg injuries included fractures 
of the left tibia and fibula in May 1949.  Treatment included 
surgery and immobilization of the left leg in a long cast in 
June 1949.  It was noted that the veteran later reinjured his 
left leg in August 1950 and was unable to return to work.  It 
was generally noted that an injury such as an open tibia 
fracture was subject to many potential late complications 
including delayed fracture healing, chronic swelling and 
pain, motor weakness, and sensory changes, among other 
things.  

The IME related that it was his "best guess" that on entry 
to service, the veteran had leg discomfort with prolonged 
standing or ambulation as well as generalized muscle 
weakness.  It was also opined that the veteran experienced an 
acute exacerbation of the left leg disability in service, 
which resulted in a permanent worsening of the condition.  
This exacerbation was deemed as attributable to service, and 
not due to the natural progress of the disorder.  The 
physician suggested that the veteran's inservice diagnosis 
was compartment syndrome of the leg, which was not a known 
clinical diagnosis at that time.  He noted that a diagnosis 
of compartment syndrome would explain all of the veteran's 
problems, including the exacerbation of his leg symptoms from 
the service-related injury and his failure to get appreciably 
better.  Ultimately, it was concluded that ". . . no matter 
what the exact cause, the veteran's left leg disability 
permanently increased in severity in service beyond [the] 
normal progression, and it is likely that the veteran's 
current left leg symptoms are attributable to such worsening 
in service."

In sum, the Board finds the opinions of Dr. S.S.H. and the 
IME are the most probative evidence on file and outweigh the 
negative opinions discussed above.  The opinions of Dr. 
S.S.H. and the IME were based on a thorough review of the 
medical evidence on file, to include the veteran's service 
medical records.  Notably, the IME identified a potential 
source of the veteran's inservice symptoms (i.e. compartment 
syndrome) whereas others had apparent difficulty analyzing 
the veteran's constellation of symptoms.  In the Board's 
judgment, the IME has provided the Board with a medical 
opinion consistent with his expertise in this complex medical 
matter.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).  The RO, of course, did 
not have the benefit of this opinion in adjudicating the 
veteran's claim.  In any event, given the aforementioned, the 
Board concludes that service connection is warranted for a 
left leg disability based on inservice aggravation.  


ORDER

Service connection for a left leg disability is granted. 



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


